The petition in error and case-made were filed in this court October 25, 1909. On April 25, 1910, a stipulation was filed extending the time for filing briefs until September 1, 1910. On December 28, 1910, the defendant in error filed a motion to dismiss the appeal because the plaintiff in error had not filed its brief as required by rule 7 of the court (20 Okla. viii, 95 P. vi). No briefs have yet been filed by the plaintiff in error, and no reason has been submitted for failure *Page 111 
to do so. The appeal therefore should be dismissed for want of prosecution. Dismissed.
By the Court: It is so ordered.
All the Justices concur. *Page 112 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 113